Evans, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise covered by the instant appeals to reappraisement consists of cheese exported from Italy;
*510That the merchandise and the issues involved in the instant appeals to re-appraisement are the same in all material respects as the merchandise and issues involved in Ernesto Solari, et al. v. U. S., R. D. 4943, decided June 21, 1940;
That the cheese covered by the instant appeals to reappraisement was freely •offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade, at the timé of exportation of the merchandise herein, for export to the United States, at the prices at which the merchandise in these cases was entered, packing included;
That there was no foreign value for such merchandise;
That the record in Reappraisement Decision 4943 be incorporated herein and the instant appeals to reappraisement submitted on such record and this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values, packing included. Judgment will be rendered accordingly.